            Case 2:19-cv-00567-DBP Document 9 Filed 12/02/19 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH

HANOVER INSURANCE COMPANY,            )
                                      )
                     Plaintiff,       )
      v.                              )              Civil Action No.: 2:19-cv-00567-DBP
                                      )
AMERICAN INTERNATIONAL                )
SCHOOL OF UTAH, AMERICAN              )
INTERNATIONAL SCHOOL, LLC,            )
TASI YOUNG, and MICHAEL FARLEY,       )
                                      )
                     Defendants.      )
_____________________________________ )

    PLAINTIFF HANOVER INSURANCE COMPANY’S NOTICE OF VOLUNTARY
                   DISMISSAL WITHOUT PREJUDICE

        Plaintiff Hanover Insurance Company (“Hanover”), by and through undersigned Counsel,

respectfully provides notice of its voluntary dismissal without prejudice of its claims asserted

against Defendants American International School of Utah, American International School, LLC,

Tasi Young, and Michael Farley Pursuant to Federal Rule of Civil Procedure 41(a)(1), each side

to bear its own fees and costs.

        December 2, 2019

                                            Respectfully submitted,

                                            HANOVER INSURANCE COMPANY


                                       By: /s/ Scott Sweeney
                                         Scott Sweeney, Esq.
                                         Utah State Bar No.: 15070
                                         WILSON ELSER MOSKOWITZ
                                         EDELMAN & DICKER LLP
                                         1225 17th Street, 27th Floor
                                         Denver, CO 80202
                                         (303) 572-5324
                                         Email: Scott.Sweeney@wilsonelser.com




584714v.1
            Case 2:19-cv-00567-DBP Document 9 Filed 12/02/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of December, 2019, a true and correct copy of the
foregoing PLAINTIFF HANOVER INSURANCE COMPANY’S NOTICE OF
VOLUNTARY DISMISSLA WITHOUT PREJUDICE was filed with the Court
electronically via CM/ECF and served on all parties by placing in the U.S. Mail First Class as
follows:

        April Todd
        American International School, LLC
        3601 E. Heughs Canyon Cir.
        Holladay, Utah 84121

        April Todd
        American International School of Utah
        3601 E. Heughs Canyon Cir.
        Holladay, Utah 84121




                                            By:     s/ Scott D. Sweeney
                                             Scott D. Sweeney




                                                -2-
584714v.1
